Case 1:19-cv-23232-JEM Document 15 Entered on FLSD Docket 12/12/2019 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-23232-CIV-MARTINEZ

  WENGUI GUO
  a/k/a Miles Kwok,

          Plaintiff,

  vs.

  MIAMI HERALD MEDIA COMPANY,
  JAY WEAVER, and SARAH BLASKEY,

        Defendants.
  ______________________________________/

              DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS

          Defendants, Miami Herald Media Company, Jay Weaver, and Sarah Blaskey, pursuant to

  Rule 12(c) of the Federal Rules of Civil Procedure, move for entry of a judgment on the pleadings

  in their favor and dismissal of the amended complaint and this lawsuit with prejudice. The grounds

  for this motion are:

              1. Rule 12(c) permits the filing of a motion for judgment on the pleadings once the

  pleadings are closed, as they are in this case.

              2. A judgment on the pleadings is appropriate when material facts are not in dispute

  and judgment can be rendered by looking at the substance of the pleadings and any judicially

  noticed facts.

              3. A motion for judgment on the pleadings is governed by the same standard as a

  motion to dismiss and to survive such a motion, a complaint must contain sufficient factual matter,

  accepted as true, to state a claim that is plausible on its face.
Case 1:19-cv-23232-JEM Document 15 Entered on FLSD Docket 12/12/2019 Page 2 of 5



              4. This is an action for defamation. Under Florida law, a statutory condition precedent

  to the filing of such an action is the provision of a written notice to the prospective defendant(s)

  stating the specific false and defamatory statements of fact upon which suit is to be based.

  Defendants’ included this defense in their answer. DE 13

              5. In this case, Plaintiff has failed, specifically or generally (See Rule 9(c) of the

  Federal Rules of Civil Procedure) to plead compliance with conditions precedent to suit. See, DE

  12 (the Amended Complaint). Further, under Rule 11, Plaintiff cannot in good faith claim to have

  complied, and the Court can take judicial notice of this under Rule 201 of the Federal Rules of

  Evidence.

                                            Memorandum

         Under Fed. R. Civ. P. 12(c), “[a]fter the pleadings are closed—but early enough not to

  delay trial—a party may move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). “Judgment

  on the pleadings is appropriate where there are no material facts in dispute and the moving party

  is entitled to judgment as a matter of law.” Perez v. Wells Fargo N.A., 774 F.3d 1329, 1335 (11th

  Cir. 2014) (quotation omitted). See, also, Cunningham v. Dist. Attorney’s Office for Escambia

  County, 592 F.3d 1237, 1255 (11th Cir. 2010) (the Court can consider any judicially noticed facts

  as well.); Horsley v. Rivera, 292 F.3d 695 (11th Cir. 2002) (same, in defamation suit). Thus,

  “[j]udgment on the pleadings is appropriate when material facts are not in dispute and judgment

  can be rendered by looking at the substance of the pleadings and any judicially noticed facts.”

  Bankers Ins. Co. v. Florida Residential Prop. & Cas. Joint Underwriting Ass’n, 137 F.3d 1293,

  1295 (11th Cir. 1998). The procedure may be used to attack a party’s failure to comply with a

  condition precedent. Banks v. Ackerman Security Systems, Inc., 2009 WL 974242 (N.D. Ga. 2009).

  (“Although a party’s failure to comply with the mandatory conditions precedent to bringing an



                                                   2
Case 1:19-cv-23232-JEM Document 15 Entered on FLSD Docket 12/12/2019 Page 3 of 5



  employment action is an affirmative defense, the issue may be raised by a Rule 12 motion when

  the facts giving rise to the defense are clear from the pleadings.”) Further, at least one court has

  held there is a burden on the plaintiff to affirmatively plead compliance with a condition precedent.

  Omni Health Solutions, LLC, v. Zurich American Insurance Company, 2019 WL 1748114 (M.D.

  Ga. 2019). “A motion for judgment on the pleadings is governed by the same standard as a motion

  to dismiss under Rule 12(b)(6).” Carbone v. Cable News Network, Inc., 910 F.3d 1345, 1350 (11th

  Cir. 2018). Thus to survive a motion for judgment on the pleadings, “a complaint must contain

  sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted).

         The Complaint should be dismissed because it fails to allege an essential element to sustain

  a defamation claim under Florida law - the pre-suit notice, Fla. Stat. §770.01.

         The Complaint Does Not Allege Pre-Suit Notice to Defendant and There Was None.

         A plaintiff seeking to sue a media defendant for defamation must provide pre-suit notice

  to the defendants. See Fla. Stat. §770.01, et seq. To comply with the statute, the notice must identify

  with particularity each of the statements alleged to be false and defamatory so that the would-be

  defendant has a full authority to analyze the claims and make corrections as appropriate. See, e.g.,

  Nelson, 667 F. Supp. at 1474; Hulander v. Sunbeam Television Corp., 364 So. 2d 845, 847 (Fla.

  3d DCA 1978). Notice is a condition precedent to filing suit. See Carroll-Brufsky v. E.W. Scripps

  Co., No. 2:11-cv-500, 2012 U.S. Dist. LEXIS 49289, at *5 (M.D. Fla. Apr. 9, 2012) (noting that

  §770.01, Fla Stat. is a “jurisdictional condition precedent”) (citing Ross v. Gore, 48 So. 2d 412,

  415 (Fla. 1950) (same)); see also Nelson, 667 F. Supp. at 1473-7.”) The burden, under Rule 9, is

  on the plaintiff to affirmatively plead compliance with a condition precedent. Omni Health

  Solutions, LLC, v. Zurich American Insurance Company, supra. Notice pursuant to §770.01, Fla.



                                                    3
Case 1:19-cv-23232-JEM Document 15 Entered on FLSD Docket 12/12/2019 Page 4 of 5



  Stat. is a condition precedent to maintaining an action. It is entitled “Notice condition precedent to

  action or prosecution for libel or slander,” and requires that a prospective plaintiff “serve notice in

  writing on the defendant specifying…the statement which he or she alleges to be false and

  defamatory.” As one court has noted, §770.01 is a “jurisdictional condition precedent.” Carroll-

  Brufsky v. E.W. Scripps Col, 2012 U.S. Dist. LEXIS 49278, at *5 (M.D. Fla. 2012).

         Guo fails to allege any compliance with §770.01, because he never did. This mandates

  dismissal. See Fed. R. Civ. P.(c); Laney v. Knight-Ridder Newspapers, Inc., 532 Supp. 910, 913

  (S.D. Fla. 1982) (dismissing complaint for failure to comply with notice requirements); Bayliss v.

  Cox Radio, Inc., No. 8:10-cv-1030, 2010 U.S. Dist. LEXIS 111758, at *8-12 (M.D. Fla. Oct. 13,

  2010) (plaintiff must generally allege compliance with section 770.01,” and “failure to comply

  with a statutory condition precedent generally requires dismissal”)(internal citations omitted). Guo

  has failed to allege compliance with §770.01. The Court can judicially notice the fact that Guo

  did not comply, and thus, for example, could not amend his amended complaint to allege

  compliance..

         As a matter of law, one cannot, after filing a lawsuit, subsequently comply with a condition

  precedent one failed to comply with prior to filing suit. This means Guo cannot now send the

  statutory notice and then amend his lawsuit. See, e.g., Gifford v. Bruckner, 565 So.2d 887, 888

  n.1 (Fla. 2d DCA 1990) (“Compliance with section 770.01, where necessary, is a condition

  precedent to maintaining an action, and one cannot satisfy the statute by providing notice

  subsequent to filing the complaint. . . . Presumably, therefore, the circuit court dismissed the action

  without prejudice to refile rather than merely to amend.”) (emphasis in original).

         For these reasons, the amended complaint and this lawsuit should be dismissed with

  prejudice.



                                                    4
Case 1:19-cv-23232-JEM Document 15 Entered on FLSD Docket 12/12/2019 Page 5 of 5




                                            Respectfully submitted,

                                            HOLLAND & KNIGHT LLP
                                            Attorneys for Defendants
                                            701 Brickell Avenue, Suite 3300
                                            Miami, Florida 33131
                                            (305) 374-8500 (telephone)
                                            (305) 789-7799 (facsimile)

                                            By: /s/ Sanford L. Bohrer
                                            Sanford L. Bohrer (FBN 160643)
                                            Email: sbohrer@hklaw.com


                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 12th day of December 2019, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF System.


                                            By: /s/ Sanford L. Bohrer




                                               5


  #71564703_v1
